Title: From Thomas Jefferson to John Breckinridge, 22 November 1803
From: Jefferson, Thomas
To: Breckinridge, John


               
                  Nov. 22. 03.
               
               Extract of a letter from a judicious & well informed American who has for some time been at the settlement of Natchitoches. 
               ‘What kind of government would at first be most suitable & proper god only knows. it would be farcical to see a lawyer in a court of justice addressing a jury of them at present. with a few exceptions they have no other idea of any kind of government than a Commandant with both civil & military jurisdiction. they have been accustomed to such ill luck in any attempt to obtain justice, they seldom apply, & submit to any thing that happens quietly’ 
               Th: Jefferson with his salutations to mr Breckenridge sends him the above extract, as also a separate paper from an American on the same subject. this last being an office paper he desires to have returned after mr Breckenridge shall have made what use of it he thinks best.
            